Representing Management Exclusively in Workplace Law and Related Litigation

 

Jackson Lewis RC, ALBANY, NY PETROIT, MI MILWAUKEE, Wi RALEIGH, NC
E GR South Service Road ALBUQUERQUE,NM GRAND RAPIDS, MI MINNEAPOLIS, MN RAPID CITY, SD
J ac Kso a] Suite 250 | ATLANTA, GA GREENVILLE, 8C MONMOUTH COUNTY, NJ RICHMOND, vA
Melville, New Yorke 1747 AUSTIN, TX HARTFORD, CT NEW ORLEANS, LA SACRAMENTO, CA
BALTIMORE, MD HONOLULU, HI* NEW YORK, NY¥ SALT LAKE CITY, UT
Tel 631.247-0404 | seexeLEY HEIGHTS,NJ HOUSTON, Tx NORFOLK, VA SAN DIEGO, CA
Fax G31 247-0447 BIRMINGHAM, AL «INDIANAPOLIS, IN OMAHA, NE SAN FRANCISCO, CA
www. jacksoniewis.com BOSTON, MA JACKSONVILLE, FL ORANGE COUNTY, CA SAN JUAN, PR
CHARLOTTE, NG KANSAS CITY REGION ORLANDO, FL. SEATTLE, WA
CHICAGO, LAS VEGAS, NV PHILADELPHIA, PA SILICON VALLEY, CA
CINCINNATI, OH LONG ISLAND, NY PHOENIX, AZ - $T. LOUIS, MO
My Direct DIAL 1s; (212) $45-4005 CLEVELAND, OH LOS ANGELES, CA PITTSBURGH, PA TAMPA, FL
My EMAIL ADDRESS IS: BRENDAN.SWEENEY@ JACKSONLEWIS.COM DALLAS, TX MADISON, WI PORTLAND, OR WASHINGTON, DC REGION
DAYTON, 0H MEMPHIS, TN PORTSMOUTH, NH WHITE PLAINS, NY
DENVER, CO MIAMI, FL PROVIDENCE, I
‘through an affiliation with Jackson Lewis P.C., a Law Corporation

 

July 8, 2020
VIA ECF
Hon. Sandra J. Feuerstein
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re: | Watterson v. RUI Management Services, Inc. and Evan Reiter
Civ. Action No.: 2:20-cv-01783 (SJF) (AYS)

Dear Judge Feuerstein:

We represent Defendants in the above-referenced matter. An initial conference is
scheduled for July 23. The instant application regarding proper case handling in this Fair Labor
Standards Act (“FLSA”) matter is based on Section 5(B) of the Court’s Individual Rules.
Defendants’ intention is to “obviate[e] the need for expensive, time-consuming and burdensome
discovery practice.”

Background

The sole named Plaintiff in this case, Eric Watterson (“Watterson”), was
employed by Defendant RUI Management Services, Inc. (““RUI”’) as a Customer Service
Representative (“CSR”) from April 2018 to October 2018. Watterson’s Complaint alleges that
he, and similarly situated individuals, were not paid for all hours worked and were not properly
paid for overtime in violation of the FLSA and the New York Labor Law (““NYLL”).

It is undisputed that “Plaintiff's job duties primarily included calling and
receiving calls from debtors.” (Compl. 445). The Complaint claims:

e Plaintiff and others “were required to arrive and clock in at least 7 minutes in
advance of their ‘official’ shifts” (Compl. ¥ 53);

e Defendants required Plaintiff and others “to start their shifts early so that they
could begin making and receiving phone calls immediately at the start of their
‘official’ scheduled shift.” (Compl. {[ 55).
Hor. ‘SandtaF Peuetsteir
United States District Court
July 8, 2020

Page 2

 

jackson

« “Since Defendants rounded their employees’ hours to the nearest 15-minute
increment Plaintiff [and others] were all deprived of time actually worked,
because they would only get credit for working to the nearest quarter of an
hour.” (Compl. { 58).

The time for which Plaintiff claims he, and others, were not compensated is not
time for which RUI was required to compensate its employees. An employer has no obligation to
compensate employees for “activities which are preliminary to or postliminary to [the
employee’s] principal activity or activities, which occur either prior to the time on any particular
wotkday at which such employee commences, or subsequent to the time on any particular
workday at which he ceases, such principal activity or activities." 29 U.S.C. § 254(a)(2). To be
“integral and indispensable,” an activity must be “necessary to the completeness or integrity of
the whole” and constitute “an intrinsic portion or element, as distinguished from an adjunct or
appendage, of that whole.” Campbell v. Empire Merchants, LLC, No. 16-CV-5643 (ENV)
(SMG), 2018 US Dist LEXIS 146510, at *16 (E.D.N.Y. Aug. 27, 2018) (citing Integrity Staffing
Solutions, Inc. v. Busk, 135 8. Ct. 513, 516 (2014)).

The United States Supreme Court most recently considered whether certain
activities constituted compensable work, or preliminary or postliminary activities, in integrity
Staffing Solutions, Inc. v, Busk, 135 S. Ct. 513, 516, 190 L. Ed. 2d 410 (2014). The employees in
that case were warehouse workers who retrieved inventory and packaged it for shipment. The
employer required the workers to undergo security screenings at the end of their shifts as a theft
prevention measure. The employees argued that they were entitled to compensation for time
spent waiting for and undergoing these security screenings. /d. at 515-16, The Supreme Court
unanimously rejected the workers’ argument. In doing so, the Court stressed that the screenings
were not the “principal activity or activities which [the] employee is employed to perform’. . .
Integrity Staffing did not employ its workers to undergo security screenings, but to retrieve
products from warehouse shelves and package those products for shipment." Id. at 518 (quoting
29 U.S.C. § 254(a)(1)).

Limited discovery will confirm that RUI’s policies are entirely lawful and result
in RUI paying CSRs for all compensable work. The attached Declarations of Michael Russell
and Rebecca White confirm the relevant policies and practices. The time that a CSR logs into
RUPs timekeeping system is not the time they begin to perform compensable work. CSRs must
be logged into a system called InContact to make or receive calls. A CSR cannot do their job —
“calling and receiving calls from debtors” (Compl. § 45) without logging into InContact. (See
Declaration of Rebecca White § 6 (Attachment A); Declaration of Michael Russell { 7
(Attachment B)), As an example, it is typical for a CSR who is scheduled for a 9:00 a.m. shift to
punch in the timekeeping system at 8:55 a.m.,! walk to their desk, put away their personal
belongings, boot up their computer, socialize with coworkers and begin taking calls between
8:59 and 9:01 a.m. That individual would be paid from 9:00 a.m. Records from InContact show
precisely when CSRs began to perform compensable work.

 

1 The Complaint misstates RUT’s rule. Plaintiff and other employees were not “required” to arrive at work seven
minutes before their official start time. Rather, Defendant RUI prohibited employees from clocking in more than
seven minutes before their scheduled start time. See Russell Dec., Att. A.
Flom. ‘Sandta/ Fk Peuetstétt
United States District Court
July 8, 2020

Page 3

 

jacksoni

The Complaint claims Defendants intentionally did not pay Watterson and others
for 7 minutes of compensable time every shift. (Comp. { 61). RUIs records show this is
patently false. A comparison of the time that Watterson logged into InContact, against the time
from which he was paid at the start of his shifts, shows that Watterson was paid for virtually all
of the time that he was active on the InContact system. The total time that Watterson was logged
into InContact (not including meal periods) during his seven months of employment is 1,271.68
hours. Watterson was paid for 1,269.00 hours. (Russell Decl. { 13). At Waterson’s hourly rate,
this amounts to a total underpayment of $42.78. (id). A review of the records of five other
randomly selected CSRs shows that RUI consistently paid CSR’s for more time than they were
logged into InContact. Ud. { 14).

There is no dispute that “Plaintiff's job duties primarily included calling and
receiving calls from debtors” (Compl. § 45) and they were paid for all time during which they
performed these duties. The only issue to decide in this case is whether Watterson and other
CSR’s performed compensable work in the brief time between punching in to RUI’s timekeeping
system and logging into InContact. If Plaintiff cannot establish that he was required to perform
compensable work for which he was not paid then he cannot represent others in a collective or
class action.

Defendants’ Proposed Scheduling Order

Defendants propose that the parties first conduct limited discovery regarding
Defendants’ policies and the nature of the activities that Watterson performed without being
compensated. The Court should then set a briefing schedule for Defendants’ motion for
summary judgment, followed by a subsequent briefing schedule for Plaintiff's motion for
conditional certification, if necessary. The proposed order (Attachment C) provides for tolling of
any applicable statute of limitations during the limited discovery period and consideration of a
motion for summary judgment.

Setting a limited period for initial discovery focused on the merits of Watterson’s
claims and allowing for a motion for summary judgment, before addressing conditional
certification or class certification, is the most efficient way to manage this case. Given the
evidence discussed above, the Court should postpone Plaintiff's anticipated motion for
conditional certification during the pendency of Defendants’ anticipated motion for summary
judgment. See, e.g., Cucinotta v. Personal Touch Home Care of N.Y., Inc., No. 2:19-cv-00057
(SJE) (AYS), Dkt. No. 56 (E.D.N.Y. Nov. 14, 2019) (ordering a bifurcated discovery schedule
for individual discovery and class discovery and staying motions for conditional and class
certification); Kuznetsov v. XpresSpa-Jdee JV, LLC, No. 10-cy-3473 (KAM) (IMA), Dkt. No. 23
(E.D.N.Y. Mar. 25, 2011) (ordering a bifurcated discovery schedule for individual discovery and
class discovery, as this approach “best strikes a balance between judicial and resource economy,
and prevention of prejudice to prospective class members”); Lola v, Skadden, Arps, Meagher,
Slate & Flom, LLP et al., No. 13-cv-5008, Dkt. No. 48 (S.D.N.Y. Sept 11, 2015) (allowing
limited discovery on a determinative factor and an expedited summary judgment motion to
proceed); see also Ellis v. Z.R.'s Country Stores, Inc., No. 12-cv-01916, 2012 U.S. Dist. LEXIS
175257, at **6-7 (D. Colo. Dec. 11, 2012) (granting defendant’s motion to stay plaintiffs’
conditional certification motion pending ruling on defendant’s motion for summary judgment
Hor. Sanday Feuerstein
United States District Court
July 8, 2020

Page 4

    

eS

jackson lew

based on the likelihood of success of motion and conservation of parties’ resources); McAninch
y. Monro Muffler Brake, Inc., 799 F. Supp. 2d 807, 809, 820 (S.D. Ohio 2011) (granting
summary judgment dismissing three named plaintiffs’ FLSA claims following stay of plaintiffs’
motion for conditional certification), Should Defendants prevail at the summary judgment stage
on the threshold issue of whether time for which Watterson was not paid was not compensable,
or was de minimus, such a decision will resolve Watterson’s federal causes of action, obviating
the need for discovery or motion practice related to conditional certification.”

Delaying a motion for certification pending a motion for summary judgment is
appropriate where collective or class wage-hour claims would become “moot when [Plaintiff's]
individual claim became moot, because she lacked any personal interest in representing others in
this action.” Genesis Healthcare Corp. v. Symezyk, 133 8. Ct. 1523, 1529 (2013); see also
Clarke v. JPMorgan Chase Bank, N.A., 2010 U.S, Dist. LEXIS 33264, at *69 (S.D.N.Y. Mar. 26,
2010) (granting Defendant’s motion for summary judgment and denying motion for collective
action certification as moot).

Defendants conferred with counsel for Plaintiff regarding this proposal. Counsel
for Plaintiff did not agree to this proposal.

Respectfully submitted,

JACKSON LEWIS P.C.

C?

Oye thor so YY HM: Bese

Brendan Sweeney

ce: Counsel of Record (via ECF)
4819-7279-3536, v. 1

 

2 Should Defendants succeed in obtaining dismissal of Plaintiff's FLSA claim, this Court should not retain
jurisdiction over any remaining state law claims. See e.g., Krumholz vy. Northport, 873 F. Supp. 2d 481, 492
(E.D.N.Y. 2012).
Case 2:20-cv-01783-SJF-AKT Document17 Filed 07/08/20 Page 5 of 17 PagelD #: 82

ATTACHMENT A |
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ane eo : wenn KE :
ERIC WATTERSON, on behalf of himself
And all others similarly situated,

 

Plaintiff, : Civil Action No. 2:20-cv-01783
(SJF-AKT)
- against -

RUI MANAGEMENT SERVICES, INC,
and EVAN REITER, individually

. Defendants.
. -—- - x

 

DECLARATION OF REBECCA WHITE

Rebecca White declares, pursuant to 28 U.S.C. § 1746, the following:

AL I am employed as a Customer Service Supervisor for RUI Management
Services, Inc. RUPP’),

2. | began working for RUI as a Customer Service Representative (“CSR”) on
March 6, 2017. 1 was promoted to Supervisor on J anuary 4, 2020.

3. CSRs are employed to make and receive calls with customers on RUI’s
behalf.
| 4, CSRs are trained on RUI’s computer systems and timekeeping systems,

5, CSRs clock in to RUI’s timekeeping system when they arrive at RUI’s call
center but a CSR cannot begin performing their job when they punch into the timekeeping system.

6, A CSR cannot perform their job duties — making and receiving calls --
without being logged into a system called InContact.

7. RUI does not require or expect CSRs to perform their jobs before the

scheduled start time of their shift.
Case 2:20-cv-01783-SJF-AKT Document17 Filed 07/08/20 Page 7 of 17 PagelD #: 84

8, RUI expects CSRs to be ready to perform their job duties at their scheduled
start time,

9, ~ The process of logging into RUI’s computer system and necessary computer
applications is very simple, .

10, RUT prohibits CSRs from punching in to its timekeeping system mote than .
seven minutes before their scheduled start time. There is no requirement at RUI that a CSR punch
in seven minutes before their shift. |

11, When I was a CSR I would choose to arrive at the RUI call center between
ten and fifteen minutes before my scheduled start time, I would turn on my computer and then go
and get coffee. After drinking my coffee, I would punch in the timekeeping system and then I
would finish booting up my computer and signing into the computer applications that I needed to
be ready to perform my job. I would not begin performing my job as a CSR until approximately
the scheduled start time for my shift.

| 12, Aside from walking from the timeclock to their workstations, CSRs
typicaily use the time between punching in and the start of their actual work to put away personal

belongings, socialize with coworkers and boot up their computers. Many times they do these

things simultancously.
Case 2:20-cv-01783-SJF-AKT Document17 Filed 07/08/20 Page 8 of 17 PagelD #: 85

13. . Some of the CSRs that I supervise regularly punch into RUI’s timekeeping
system approximately two minutes before their scheduled start time. These individuals quickly
log into the system and applications and are usually ready to begin performing their job around

their scheduled shift start time,

I declare under penalty of perjury under the laws of the United States that the foregoingis true
_ and correct.

MAb 6 ob Phas
Rebecc White

Executed on: _'.t

Date

 

4839-0852-4608, v.14
Case 2:20-cv-01783-SJF-AKT Document17 Filed 07/08/20 Page 9 of 17 PagelD #: 86

ATTACHMENT B
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ERIC WATTERSON, on behalf of himself
And all others similarly situated,

‘Plaintiff, : Civil Action No, 2:20-cv-01783
(SJF-AKT) .

- against -

RUI MANAGEMENT SERVICES, INC.
and EVAN REITER, individually

Defendants.

DECLARATION OF MICHAEL RUSSELL
Michael Russell declares, pursuant to 28 U.S.C, § 1746, the following:

1. I am employed as Vice President, Operations, for RU] Management

Services, Inc, (“RUY’),

2. This Declaration is based on my personal knowledge.

3. I am responsible for oversight of the operations of RUI’s call center in
Melville, New York.

4, | RUI compensates Customer Service Representatives (“CSR”) for all time
that they work. | |

5. CSRs are employed to make and receive calls with customers on RUI’s

behalf.
6. CSRs clock in to RUI’s timekeeping system when they arrive at RUI’s call
center but a CSR cannot begin performing their job when they punch into the timekeeping system.
7. A CSR cannot perform their job duties — making and receiving calls --

without being logged into a system called InContact.
8. CSRs are not permitted to punch in to the timekeeping system more than
seven minutes before their scheduled shift start time. Attached as Attachment A is a memo that
was published to CSRs that states: “an agent is expected to Clock in no earlier than 7 minutes

‘before their start time.”

9. RUI does not require CSRs to perform their jobs before their scheduled start
time. RUI’s expectation is that CSRs will be ready to perform their job duties at their scheduled
start time. |

10. Based on my experience, it is typical for CSRs to punch in between 1 and 5
minutes before the start of their shift. CSRs then walk to their desk, put away their personal
belongings, boot up their computer, socialize with coworkers and begin taking calls ai their
scheduled start time.

11. RUI maintains records of the time that a CSR. is logged into InContact.

12. Thave reviewed records of the times that Eric Watterson punched into RUI’s
timekeeping system, logged into InContact, and the time for which he was paid.

13, Watterson was paid for virtually all of the time that he was active on the
InContact-system. A comparison of the time that Watterson logged into InContact, against the time
from which he was paid at the start of his shifts, shows that during approximately seven months
of employment, Watterson was paid for all but 2.6 hours of compensable time. The total time that
Watterson was logged into InContact (excluding meal periods and certain training time)! is
1,271.68 hours. Watterson was paid for 1,269.00 hours. 2.6 hours at Watterson’s hourly rate

would amount to $42.78.

 

If the training time is included, Watterson was logged into InContact 1,309.04 hours {not including meal periods)
and was paid for 1,320.25 hours.
Case 2:20-cv-01783-SJF-AKT Document17 Filed 07/08/20 Page 12 of 17 PagelD #: 89

l4.— | have also reviewed the records of five other CSRs who work in RUIs
Long Island call center. Reviewing these records confirmed that CSRs are typically paid tor

slighthy more time than they are logged into InContact.

I declare under penalty of perjury under the laws of the United States that the foregoing
is true and correct. |

 

Executed on: «| — 1 Z Beep

\
, Date

48d4-3404-9152, v. 4

 
Case 2:20-cv-01783-SJF-AKT Document.17 Filed 07/08/20 Page 13 of 17 PagelD #: 90

ATTACHMENT A
Case 2:20-cv-01783-SJF-AKT Document 17 Filed 07/08/20 Page 14 of 17 PagelD #: 91

 

To: RU Emplayees

From: RU Management

GG; Human Resourees

Data; 2708/2017

Re: Clotk-in Expectations. Updats

RU! Ts making @ policy change relalive:to.Clock-ih Expectations,

in the, past, ageris: have been expested to be ready to take talls at the start of thelr shift. For
example, an agent starting at'9:00 am would be expected io take their first call at $:d0 am, This

requirement expécted agents-to clock In earlier than thelr start tine, For the mutual benefit
eet a ve. mutival benefit of
SUragents-and RUI, this expectation has changed, ;

non forward, an. agent is expented-to Gleck In no gariier than 7 minutes. before. their start-_tinie..
Por example, an agent-startihg at-9:00 am would be expected to-clack in between 8/59 and 9:00
‘am, then proceed to their work statlon:to engage in Work activities. An, agent's first call should
be-daken as soan as their system is up. Clocking ia earlier-wili be. considered.unsuthorized time
ang would be sohsidered a policy violation which could result In disviplinary action.

As this‘is a policy changt (Page 3 of the welcome. packet), please Print Name, Signeand Date-betow.

 

. “
Print More ; : Date
The te
>

 

Shor Rtseey ik

 
Case 2:20-cv-01783-SJF-AKT Document 17. Filed 07/08/20 Page 15 of 17 PagelD #: 92

ATTACHMENT C
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
——_—_=eeeee ee x
ERIC WATTERSON, on behalf of himself
And all others similarly situated,

 

Plaintiff, Civil Action No. 2:20-cv-01783
(SIF-AKT)
- against -

RUI MANAGEMENT SERVICES, INC,
and EVAN REITER, individually

Defendants.

[PROPOSED] CASE MANAGEMENT PLAN

1 Initial discovery shall be limited to Plaintiff's individual claims and Defendants’
defenses to Plaintiff's individual claims:

2. The parties shall exchange initial disclosures by July31, 2020;

3, The parties shall serve initial requests for production of documents and
interrogatories ("Initial Written Discovery") (limited to 15 interrogatories) by
August 14, 2020. If a party believes that the Initial Written Discovery served on it
is unreasonable or beyond the scope of the discovery contemplated by this
stipulation, it shall promptly notify the other party and the parties shall meet and
confer promptly to attempt to resolve the dispute. If the meet and confer is
unsuccessful, the Court shall resolve the dispute.

4, The parties shall respond to Initial Written Discovery by September 15, 2020;
5. Depositions shall be completed by October 30, 2020;

6. Any motion for summary judgment with respect to Plaintiff's individual claims
shall be filed on or before December 4, 2020 and shall be briefed and submitted in
accordance with Judge Feuerstein’s Individual Rules.

7. The statute of limitations with respect to the FLSA claims of members of the
putative FLSA collective, as defined in Plaintiffs Complaint, shall be tolled as of
the date of the Court's Order adopting this Stipulated Case Management Plan, and
shall remain toiled until three weeks after the Court issues an order granting or
denying any motion for summary judgment filed in accordance with paragraph.2.
If Defendants elect not to file a Motion for Summary Judgment, the statute of
Case 2:20-cv-01783-SJF-AKT Document17 Filed 07/08/20 Page 17 of 17 PagelD #: 94

limitations shall be tolled until three weeks after counsel for Defendants notifies
counsel for Plaintiff that they will not file such a Motion.

SO ORDERED on this day of _ , 2020

 

United States District Judge
4850-5101-9712, v. 1
